Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 10, 2016

                                       No. 04-15-00770-CR

                                        Noel DON JUAN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR2740
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
        After we granted the State’s first motion for an extension of time to file the brief, it was
due on August 5, 2016. On August 8, 2016, the State filed its second motion for extension of
time. It requested another thirty-day extension of time to file its brief for a total extension of
sixty days.
        The State’s motion is GRANTED. The State’s brief must be filed with this court not
later than September 6, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO
FILE THE STATE’S BRIEF WILL BE GRANTED.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court